

Exhibit 10.15
 
SCBT Financial Corporation
Description of the 2006 Long-Term Retention and Incentive Plan 

--------------------------------------------------------------------------------

 


 
PURPOSE- The purpose of the SCBT Financial Corporation 2006 Long-Term Retention
and Incentive Plan (the "Long-Term Retention and Incentive Plan”) is to provide
financial incentives for selected key officers and employees of SCBT Financial
Corporation and its subsidiaries (hereinafter the "Company”) thereby promoting
the long-term growth and financial success of the Company by (1) attracting and
retaining key officers and employees of outstanding ability, (2) strengthening
the Company’s capability to develop, maintain, and direct a competent management
team, (3) providing an effective means for selected key officers and employees
to acquire and maintain ownership of Company stock, (4) motivating key officers
and employees to achieve long-range performance goals and objectives, and
(5) providing incentive compensation opportunities competitive with those of
other major corporations.
 
 
This Long-Term Retention and Incentive Plan describes the terms pursuant to
which the Company plans to issue stock options and restricted stock to key
officers and employees. The stock options and restricted stock described in this
Long-Term Retention and Incentive Plan will be reserved for issuance under, and
will be issued pursuant to, the Company's 2004 Stock Incentive Plan. The actual
issuance of stock options and restricted stock will be made pursuant to separate
agreements that will be entered into between the Company and each participant
under the 2004 Stock Incentive Plan. Capitalized terms not defined in this
Long-Term Retention and Incentive Plan shall have the definitions attributed to
such terms in the 2004 Stock Incentive Plan.
 
TERM- The Company anticipates that this Long-Term Retention and Incentive Plan
will cover a five-year period, ending on December 31, 2010. At the end of this
term, the Compensation Committee of the Board (the "Committee”) of the Company
may determine at its discretion whether to initiate another long-term retention
and incentive plan or revise the design of this Long-Term Retention and
Incentive Plan. The Committee anticipates that the initial stock options and
restricted stock grants under the Long-Term Retention and Incentive Plan would
be issued in January 2007, based on the achievement of specified performance
goals for the year 2006. The Committee contemplates that restricted stock awards
granted in 2007 would vest at the end of 2010 and restrictions on all vested
awards issued in 2007 would lapse at that time. 
 
EQUITY TYPE -Two equity instruments will be used in the Long-Term Retention and
Incentive Plan: stock options and performance-vested restricted stock. The
Committee’s intent is to use incentive stock options (as defined in IRC § 422)
whenever practical. All equity awards described in this Long-Term Retention and
Incentive Plan will be issued under and pursuant to the terms of the 2004 Stock
Incentive Plan.


PARTICIPANTS-- The Committee shall have the discretion to designate the key
officers and employees who will participate in the Long-Term Retention and
Incentive Plan.


AWARDS-The Committee anticipates that two types of equity awards will be granted
pursuant to this Long-Term Retention and Incentive Plan: an annual award of
stock options and an annual grant of restricted stock. Attached to the
restricted stock awards would be dividend and voting rights. The Committee
anticipates that it will reserve a number of shares of Common Stock at or
shortly before the beginning of each year for the annual award of stock options
and annual grant of restricted stock to each participant. However, the actual
issuance or grant of options or restricted stock to each participant would
likely be made at the end of the subject year. For example, for 2007, the
Committee would identify the participants, reserve a number of shares for the
issuance of stock options and restricted stock for each participant, and
establish the performance goals that must be achieved for the options to be
granted and restricted stock to be awarded. The Company's achievement of these
performance goals would determine the actual amount of restricted stock that
would be issued, and the issuance would be made on or about the first business
day of January 2008.
 

--------------------------------------------------------------------------------


 
SCBT Financial Corporation
Description of the 2006 Long-Term Retention and Incentive Plan 

--------------------------------------------------------------------------------

 
VALUE OF THE ANNUAL AWARD

>  
Stock Options- Each stock option grant will have an exercise price equal to the
Fair Market Value of the Common Stock (as determined pursuant to the 2004 Stock
Incentive Plan) on the date of grant.

>  
Restricted Stock- The Committee will reserve a number of shares for the
restricted stock grant based on three tiers of performance goals. The value of
each tier will be determined by the Committee. The number of shares of
restricted stock actually issued will be based on the achievement of each tier's
performance goals, as determined by the Committee.



PERFORMANCE GOALS-Two performance goals will be used: EPS growth and asset
growth. Restricted stock awards will be awarded by tier based on achieving one
or all three tiers‘ performance: Tier 1, Tier 2, or Tier 3. For each Tier, there
will be an associated level of performance based on achieving (1) compounded
annual five-year EPS growth rate and (2) compounded five-year asset growth rate.
The level of performance for each award level will increase from Tier 1 to Tier
3. The Committee will approve the performance goals for each particular grant of
restricted stock prior to making that particular grant. The Committee intends to
use the same performance goals during at least the first three Plan years. The
intent of the Long-Term Retention and Incentive Plan is to rely upon GAAP
financial measures. Any acquisition occurring during the Plan term would require
a review by Committee with the possibility of a revision of the initial
performance targets. The following targets are proposed for the initial term of
the Long-Term Retention and Incentive Plan:
 
Tier
EPS Growth
Asset Growth
1
8.0%
11.0%
2
10.0%
13.0%
3
12.0%
15.0%



For any restricted stock to be awarded for a particular year, the Company's
earnings (after tax net income) must be at least equal to the earnings in the
previous year. If the threshold level of performance is attained, then the
number of shares of restricted stock to be awarded will be based upon the
achievement of the performance designated for each Tier. Each Tier will be
assigned a target performance level for each of the two performance goals. The
number of shares of restricted stock to be awarded will be determined by the
attainment of each goal, with the number of shares to be awarded to be equally
divided between the two goals. If the number of shares awarded is based on Tier
1 or Tier 2, if the Company's cumulative performance over the next four year
period results in the attainment of a higher Tier’s performance, then the
Company would at that time issue a new grant of restricted stock for the
additional shares. This new grant will have the same vesting date (not vesting
period) as the original grant.


2

--------------------------------------------------------------------------------


 
SCBT Financial Corporation
Description of the 2006 Long-Term Retention and Incentive Plan 

--------------------------------------------------------------------------------

 
VESTING- None of the equity awards will be issued unless the Company's primary
bank subsidiary has maintained, as of the proposed grant date, a continuous and
appropriate rating for bank safety and soundness, as defined and determined by
the Committee. Subject to this requirement, each stock option award will vest
ratably (in equal amounts) over four years, based on the participant's
continuous service with the Company or any of its subsidiaries through each
vesting date. Restricted stock awards will vest at the end of the fourth year
after the date of the grant.


Dividends paid and voting rights will be attached to all shares of restricted
stock issued under the Long-Term Retention and Incentive Plan.


NEW PARTICIPANTS-If an executive joins the Company after the beginning of a
particular year, the Board may elect to include the new executive in the
Long-Term Retention and Incentive Plan. The executive would be awarded a pro
rata annual award for the initial year of participation. Thereafter, the
executive would be eligible each year for an annual award based on his or her
participation level in the Long-Term Retention and Incentive Plan. The same
vesting rules apply new participants during the first year of the plan as
described above.


TERMINATION OF EMPLOYMENT- Unless determined otherwise by the board of directors
in a particular case, each option and restricted stock agreement will contain
the following provisions:
(a) If the termination of employment is voluntary on the part of the participant
and without written consent of the Company, or is by the Company with cause (as
such term is defined in the participant's employment agreement with the Company
as then in effect, if any), the participant will (i) be entitled to retain all
vested restricted stock but will forfeit any unvested awards and (ii) have 90
days to exercise any vested stock options but will forfeit any unvested options.
(b) If the termination of employment is by the Company without cause, the
participant will (i) be entitled to retain all vested and unvested shares of
restricted stock (and all unvested awards will vest immediately upon
termination) and (ii) have 90 days to exercise any vested stock options but will
forfeit any unvested options.
(c) If termination is due to the participant’s death or retirement (defined as
normal retirement at age 65 or a total of 25 years of service with the Company),
(i) the participant (or the participant’s beneficiary) will receive not only the
vested shares of restricted stock but also the number of shares earned but
unvested (the remaining shares will vest upon the participant's death or
disability), and (ii) all outstanding stock options will vest upon the
participant's death or disability and the participant (or the participant’s
beneficiary) will have one year (in the case of disability) and two years (in
the case of death) to exercise the stock options.
 
3

--------------------------------------------------------------------------------


 
SCBT Financial Corporation
Description of the 2006 Long-Term Retention and Incentive Plan

--------------------------------------------------------------------------------

 
(d) In the event of a change in control, all earned but unvested shares of
restricted stock and unvested stock options will become fully vested
immediately.
 
STOCK OPTION AND RESTRICTED STOCK AGREEMENTS. The Company will prepare separate
stock option and restricted stock agreements to reflect the issuance of the
stock options and restricted stock described in this Long-Term Retention and
Incentive Plan. The Company reserves full discretion to establish the terms of
each such agreement, including terms that may be different from or inconsistent
with those described in this Long-Term Retention and Incentive Plan. To the
extent the terms of any such agreement prepared by the Company are inconsistent
with the terms of this Long-Term Retention and Incentive Plan, the terms of the
individual agreement shall control. This Long-Term Retention and Incentive Plan
itself does not create any rights on behalf of any officer or employee of the
Company to receive stock options or restricted stock from the Company.
 
4